FERGUSON, Judge
(concurring) :
As I read it, Toth v Quarles, 350 US 11, 76 S Ct 1, 100 L ed 8 (1955), does not cover a situation such  as we have confronting us in this case; i.e., where a serviceman commits an offense in one enlistment, is discharged, re-enlists, and is tried for the offense in the subse*514quent enlistment. I feel this is true despite any hiatus between the two enlistments, subject only to the Statute of Limitations imposed by Article 43, Uniform Code of Military Justice, 10 USC § 843. As the Supreme Court was careful to point out in Toth, supra, Article I of the Constitution, military jurisdiction cannot be extended over civilian ex-soldiers who have severed all connections with the military. In this case the Court said:
“. . . It has never been intimated by this Court, however, that Article I military jurisdiction could be extended to civilian ex-soldiers who had severed all relationship with the military and its institutions. To allow this extention of military authority would require an extremely broad construction of the language used in the constitutional provision relied on. For given its natural meaning, the power granted Congress
‘To make Rules’ to regulate ‘the land and naval Forces’ would seem to restrict court-martial jurisdiction to persons who are actually members or part of the armed forces.” [Emphasis supplied.]
Rather, the language of that opinion carefully restricts the holding of the case to civilian ex-servicemen like Toth:
. . We hold that Congress cannot subject civilians like Toth to trial by court-martial. They, like other civilians, are entitled to have the benefit of safeguards afforded those tried in the regular courts authorized by Article III of the Constitution.” [Emphasis supplied.]
Since the accused here was not a civilian at the time of the offense or at the time of his trial, but instead, during both instances, was within the jurisdiction of the military, he may now be tried by court-martial.